DETAILED ACTION

Reasons for Allowance

Claims 1-3 are allowed.
The closest prior art U.S Pub No. 2010/0014692 A1 to SCHREINER et al. discloses transmitted signal can be decoded to synthesize a high quality multi-channel representation.  The MPEG Surround encoder receives a multi-channel audio signal, where N is the number of input channels (e.g. 5.1).  A key aspect of the encoding process is that a downmix signal, xt1 and xt2, which is typically stereo (but could also be mono), is derived from the multi-channel input signal, and it is this downmix signal that is compressed for transmission over the channel rather than the multi-channel signal.  The encoder may be able to exploit the downmix process to advantage, such that it creates a faithful equivalent of the multi-channel signal in the mono or stereo downmix, and also creates the best possible multi-channel decoding based on the downmix and encoded spatial cues (paragraph [0090]).
U.S Pub No. 2012/0232910 A1 to Dressler et al. discloses a system for encoding object-based audio includes an extension selector having one or more processors.  The extension selector can, for each audio object of a plurality of audio objects, access the audio object, where the audio object includes attribute metadata and audio signal data.  The extension selector can also analyze one or both of the attribute metadata and the audio signal data with respect to one or more object selection rules.  Further, the extension selector can assign the audio 
As to claim 1, in combination with other limitations of the claims, the prior art of record fails to disclose or specifically suggested    providing a menu of selectable mixes of audio content, each of the selectable mixes being indicative of a different mix of audio content of one said bed of speaker channels and audio content of a subset of the set of object channels, wherein at least a part of the object related metadata is indicative of at least one constraint or condition on which of the selectable mixes are included in the menu; selecting one of the selectable mixes from the menu, thereby determining the selected subset of the set of object channels; and  rendering audio content determined by the object based audio program based on the object related metadata, and determining a mix of first audio content based on the bed of speaker channels and the selected subset of the set of object channels.

As to claim 3, in combination with other limitations of the claims, the prior art of record fails to disclose or specifically suggested audio content, each of the selectable mixes being indicative of a different mix of audio content of one said bed of speaker channels and audio content of a subset of the set of object channels, wherein at least a part of the object related metadata is indicative of at least one constraint or condition on which of the 5 selectable mixes are included 
Claim 2 is allowed as depending from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKELAW A TESHALE whose telephone number is (571)270-5302.  The examiner can normally be reached on 9 am -6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



AKELAW TESHALE
Primary Examiner
Art Unit 2653


/AKELAW TESHALE/
Primary Examiner, Art Unit 2653